Citation Nr: 1112085	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  99-20 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include sleeping problems, irritability, poor concentration, and bipolar disorder, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for digestive problems, to include diarrhea, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for hypertension.





REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to June 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The case was subsequently transferred to the RO in Newark, New Jersey.

The Veteran and his brother testified before the RO's hearing officer in July 2000.  A transcript of the hearing has been associated with the claims file.  

In January 2008 the Board remanded these issues to the RO for the purpose of scheduling the Veteran for a hearing before the Board via videoconference.  However, in March 2008 the Veteran submitted a writing asking that his hearing be cancelled and the case be adjudicated as soon as possible.  The request for a hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704.  

The Board then remanded the case to the RO in September 2008.

The issues of service connection for (1) PTSD; (2) a psychiatric disorder other than PTSD; (3) headaches; and (4) hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A digestive disorder did not manifest in service and was not chronic in service, and the post-service digestive symptomatology can be attributed to a known clinical diagnosis.

2.  The weight of the credible and competent evidence demonstrates that a digestive disorder, variously diagnosed as GERD and gastroenteritis, is not related to the Veteran's active duty service.


CONCLUSION OF LAW

The Veteran does not have a digestive disability, to include GERD and gastroenteritis, due to disease or injury that was incurred in or aggravated by active service or as a manifestation of an undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, 5701, 5701a (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Board acknowledges that complete notice was not issued prior to the rating decision on appeal.  However, the claim was fully developed and then readjudicated most recently in a December 2009 supplemental statement of the case (SSOC), which was issued after all required notice was provided.  Accordingly, any timing deficiency has been appropriately cured, and no further development is required with respect to the duty to notify..  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran has not been afforded a VA examination addressing the claim decided below, but the Board finds that a VA examination is not necessary.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a digestive disorder.  Although, the post-service evidence shows gastrointestinal complaints shortly following the Veteran's service separation, the record contains no competent evidence indicating a causal relationship between those symptoms and his active service.  Therefore, remand for a VA examination is not required, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist an appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the September 2008 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to send the Veteran a letter asking him to identify any health care providers having treatment records pertinent to his claim.  The Board also directed that the letter identify the evidence required to establish entitlement to the benefits claimed, identify the evidence currently of record, and identify what evidence is ultimately the Veteran's responsibility to obtain.  

This was accomplished by a December 2008 RO letter.  Later in December 2008, the Veteran responded by identifying his health care providers.  The RO subsequently obtained all available treatment record identified by the Veteran in December 2008.  

The Board's September 2008 remand also instructed the AMC/RO to issue a SSOC readjudicating any issues not granted.  This was accomplished by a December 2009 SSOC.  

For these reasons, the Board finds that there has been substantial compliance will all of the September 2008 remand directives.  Therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that service connection is warranted for a digestive disorder.  

The Board points out that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  Therefore, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, the Veteran wrote in his March 1998 notice of disagreement that he was appealing the denial of service connection for a "Digestive disorder."  In an October 1999 VA Form 9 he wrote that he had "gastrointestinal . . . symptoms."  He has also identified diarrhea as a claimed symptom.  VA outpatient treatment records show various symptoms, including diarrhea, abdominal bloating and pain, and nausea.  Accordingly, the Board finds that the scope the claim reasonably encompasses any disorder of the gastrointestinal system.  

Various VA treatment records, such as in October 1992, show that the Veteran reported a history of abdominal surgery (RUQ laparotomy) secondary to swallowing a toothpick.  During a February 1993 psychiatry evaluation, he reported having a foreign body removed from his abdomen 10 years prior, which the Board notes, would predate the Veteran's entry into active service.  The treatment records and the Veteran's statements show that he has not attributed related claimed gastrointestinal symptoms to residuals of swallowing a toothpick.  Therefore, the Board finds that the scope of the present claim does not reasonably encompass a claim of service connection for residuals of swallowing a toothpick.  See Clemons, 23 Vet. App. 1; Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

Finally, the Board points out that VA treatment record in October 2006 show gastrointestinal complaints related to a diagnosis of Hepatitis C (HCV).  Hepatitis is the inflammation of the liver, due usually to viral infection but sometimes to toxic agents.  See Stedman's Medical Dictionary, 27th Edition.  In other words, HCV is a hepatic, rather than a gastrointestinal disorder.  The Veteran has not filed a claim of service connection for HCV.  Therefore, scope of the present claim is not found to reasonably encompass a claim of service connection for HCV.  See Clemons, 23 Vet. App. 1 (2009); Brokowski, 23 Vet. App. at 86-88.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established under 38 C.F.R. § 3.317, where a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective October 5, 2010, service connection may be granted on a presumptive basis for nine infectious diseases manifested in Persian Gulf veterans and those who served in Afghanistan on or after September 19, 2001.  75 Fed. Reg. 59,968.  These diseases consist of the following: Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  The disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service, except that malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  Also, there is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more.  38 C.F.R. § 3.317((c)(3); 75 Fed. Reg. 59,968, 75 Fed. Reg. 61,356.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Veteran's DD 214 confirms that he had service in Southwest Asia from November 1990 through May 1991.  He received the Southwest Asia Service Medal with 3 Bronze Service Stars.  

The Board finds, however, that the weight of the evidence is against the claim of service connection for digestive problems.  

First, the Veteran's service treatment record (STR) shows no complaints, findings, or diagnosis of a digestive disorder.  In fact, in a July 1991 medical history questionnaire, he specifically denied all pertinent symptoms, including frequent indigestion; stomach, liver, or intestinal trouble; gall bladder trouble; and gallstones.

Furthermore, although the post-service evidence shows complaints of gastrointestinal symptoms after service, the weight of the evidence demonstrates that he does not have a current digestive disorder related to service.  

In particular, the evidence shows that the Veteran was admitted for drug detox in October 1992 at a private hospital, which shortly after his June 1991 service separation.  On admission, the Veteran reported a prior abdominal surgery (RUQ laparotomy) secondary to swallowing a toothpick.  He also complained of digestive symptoms, such as abdominal cramps and diarrhea, but the treatment records identify these as "withdrawal" symptoms.  The October 1992 discharge summary shows that the Veteran was admitted with complaints of chills, diarrhea, tremors, and abdominal cramps.  He also used alcohol.  The final diagnosis on discharge was opiate withdrawal and addiction.  

Consistent with his assertion of prior abdominal surgery related to swallowing a toothpick, a December 1992 VA examination revealed a scar in the RUQ.  The diagnosis was status post removal of a foreign body from the gastrointestinal (GI) tract.  Shortly thereafter, in February 1993, the Veteran was admitted to a private medical facility for further psychiatric treatment.  The admission records again note a history of foreign body removed from abdomen 10 years prior.  

The Veteran then underwent a private discography in August 1994.  After the procedure, he complained of moderate to severe abdominal distention and pain.  The treatment records show that these symptoms resolved without needing significant intervention, and his bowels were functioning normally within 3 days.  

The Veteran then had psychiatric inpatient treatment at VA from September 1995 to December 1995.  The in-patient records reflect that he complained of abdominal pain treated with antacids without relief.  During his course of inpatient treatment, he also complained of drinking too much water since his return from the Persian Gulf, which made him bloated.  A physician's assistant (PA) examined him in November 1995 in relation to these complaints, but the PA found "[o]f note obvious weight gain."  An upper gastrointestinal series (UGI) showed old duodenal ulcer now healed, with probable etiology that the Veteran had been eating and exercising immediately after lifting weights causing reflux.  The Veteran was advised not to eat immediately before working out/weight lifting.  

Subsequent evidence includes an April 1996 VA examination showing that the Veteran 's digestive system was within normal limits.  Then, during outpatient treatment in August 1999, it was noted that his primary medical history included "? Gulf War syndrome" with symptoms including chronic diarrhea.  Similarly, a November 1999 pharmacy note shows complaints of nausea and diarrhea chronic "for years."  Later outpatient treatment records, by comparison, show that he specifically denied such symptoms.  He was scheduled for an outpatient gastrointestinal consultation at VA in February 2001 and August 2003, but he did not show for either appointment.  

Next, a May 2004 VA domiciliary (DOM) discharge summary shows that the Veteran's hospital course included treatment for GERD.  He was readmitted for DOM treatment at VA in August 2004, where a history and physical (H&P) examination revealed complaints of frequent dyspepsia, now on medication with good relief, and diarrhea "at times."  A ventral hernia was noted on physical examination.  A barium swallow/UGI series was also performed in August 2004, and findings were "normal" with no hiatus hernia, GERD or esophagitis, gastritis, or ulcer crater.  

The evidentiary record also includes pertinent records showing a diagnosis of gastroenteritis at a VA emergency department in October 2004, and a diagnosis of GERD during a psychiatric inpatient treatment at a private psychiatric hospital from January 2006 to February 2006.  

Elsewhere, the evidence includes numerous medical treatment records showing that the Veteran specifically denied any digestive complaints.  For instance, he underwent a comprehensive psychiatric evaluation at VA in October 2006, , but he denied abdominal pain, nausea, vomiting, and diarrhea.  Likewise, he underwent a Hepatitis C (HCV) evaluation at VA in November 2006, during which he denied abdominal pain, nausea, vomiting, constipation, diarrhea, changes in bowel or bladder habits, hematochezia, and abdominal distention.  Then, during inpatient psychiatric treatment at VA in March 2009, he again denied all gastrointestinal complaints.  He underwent a gastrointestinal consultation at VA in May 2009, but he once more denied all complaints, including abdominal pain, changes in bowel habits, and reflux symptoms.  An abdominal ultrasound showed hepatosplenomegaly, and hepatocellular disease related to HCV.  

The weight of the post-service evidence, in summary, establishes that the Veteran's intermittent complaints of digestive symptoms are less likely than not related to his service.  

The Board recognizes that an August 1999 VA outpatient treatment note reports "? [questionable] Gulf War syndrome," but service connection is not warranted on this basis for two reasons.  First, the treatment note identifies the assessment as a questionable diagnosis.  Such an equivocal assessment does not provide the degree of certainty required to establish a diagnosis or nexus.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  More importantly, the remaining evidence of record establishes that there is no medically unexplained chronic digestive illness, such as IBS, without conclusive pathophysiology or etiology.  To the contrary, the post-service medical evidence attributes the Veteran's symptoms to numerous post-service factors, including drug and alcohol use, exercising immediately after eating, and, more recently, HCV.  His symptoms have been variously diagnosed as GERD and gastroenteritis.  Therefore, service connection for an undiagnosed illness due to service in the Persian Gulf is not warranted.  38 C.F.R. § 3.317.

The Veteran has written in support of his claim, such as in an April 1999 letter, that he has a digestive disorder that had its onset or was aggravated by his Persian Gulf service.  The Board finds that the weight of the evidence is against the credibility of his assertions.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In this regard, the evidentiary record shows that the Veteran has a long history of alcohol and drug abuse.  Also, the post-service psychiatric treatment records show diagnosis of various psychiatric illnesses, including schizophrenia.  

Also weighing against his credibility, the record shows that the Veteran has a pattern of misrepresenting his history.  For instance, he declared during a March 2004 VA psychiatry evaluation that he had "spent considerable time in active combat" in Iraq and Kuwait with the 82nd Airborne.  The Board notes that his service records show that he served in a transportation unit attached to the 82nd Airborne, but they do not show that he had combat service.  As another example, the Veteran testified at his July 2000 DRO hearing that he had trouble remembering his history.  A November 2000 VA examiner similarly noted the Veteran's complaints of memory problems, but the VA examiner found upon further examination that although the Veteran seemed initially forgetful, he could remember every detailed medical history and problem when questioned.  

Other inconsistencies include an August 2006 VA PTSD examination.  The VA examiner concluded that the Veteran was a "fairly reliable informant."  The Board points out that the Veteran informed the August 2006 VA examiner that he had quit a prior job with New Jersey Transit because he could not take the noise and did not like to be around people.  By comparison, a December 1995 VA Vocational Rehabilitation statement shows that the Veteran actually lost this job after a positive drug screening.  

Also pertinent, a VA psychologist in December 1995 concluded that it was difficult to accurately reconstruct the Veteran's treatment history, because he is "not a reliable reporter."  The same VA psychologist commented that the Veteran presented behavior consistent with "his previous lifestyle of entitlement and freeloading."  

This evidence shows that the Veteran has purposely misrepresented his history motivated by a desire to monetary gain.  These factors, when considered together, weigh against the Veteran's credibility.  As such, his statements are afforded no probative value.  See Dalton, 21 Vet. App. at 36.  

The record also contains numerous lay statements from the Veteran's friends and family.  These statements generally indicate that the Veteran has had various psychiatric symptoms, rather than gastrointestinal symptoms, as existing since his Gulf War service.  The Board recognizes that these lay statements may be intended to show that all of the Veteran's symptoms have existed since service.  To this extent, the lay statements are credible, but they are not competent or probative evidence in support of the Veteran's claim.  As indicated, a lay person may competently describe observed symptomatology and report a nexus where such is obvious merely through lay observation.  See Jandreau, 492 F.3d 1372.   

Here, the central issue concerns whether the Veteran has a digestive disorder related to his active duty service or post-service circumstances.  This involves a question of causation that extends beyond an immediately observable cause-and-effect relationship.  In fact, the issue involves a highly complex medical question concerning an internal physical process.  As explained, the post-service medical evidence establishes that the Veteran's digestive complaints, which manifested shortly after his service, were related to narcotic withdrawal and other factors unrelated to his service.  It is not clear that the lay persons were familiar with this information.  Thus, the lay statements, while consistent with the objective evidence, are not competent or probative to address etiology in the present case.  See id.  For the same reason, the lay statements do not enable a grant of service connection on the basis of continuity.  See 38 C.F.R. § 3.303(b).

For these reasons, the Board finds that the weight of the competent and credible evidence is against the Veteran's claim of service connection for a digestive disorder.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.317.  Therefore, the claim is denied.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a digestive disorder is denied. 


REMAND

Upon review, the Board finds that further evidentiary development is necessary on the claims of service connection for (1) PTSD; (2) a psychiatric disorder other than PTSD; (3) headaches; and (4) hypertension.  

With regard to the claims of service connection for PTSD and a psychiatric disorder other than PTSD, the Board finds that the scope of the Veteran's claims reasonably encompasses a claim of service connection for any psychiatric disorder, including, but not limited to PTSD.  As such, the claims are intertwined and must be remanded together.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991).

Subsequent to the Board's most recent remand in September 2008, the regulations concerning PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran contends that he has a psychiatric disorder related to his active duty service, including service during the Persian Gulf War.  His service records confirm that he had service in the Persian Gulf War from November 1990 through May 1991.  Also, the post-service psychiatric treatment records, including a July 2005 VA examination, show a diagnosis of PTSD related to his Persian Gulf service.  

The Veteran has described various stressors in support of his PTSD claim.  He has reported being in combat and observing dead bodies.  During a November 2000 VA PTSD examination, the Veteran described enemy fire going over his head.  During an August 2006 VA examination, he described being fearful of Americans (rather than the enemy) firing over his head.  These claimed stressors are inconsistent and anecdotal.  Yet, a January 2005 letter from the United States Joint Services Records Research Center (JSRRC) confirms that the Veteran's unit supported the 82nd Airborne; also, in February 1991, enemy personnel were killed and tanks were destroyed.    

In short, the record contains a diagnosis of PTSD, a stressor involving fear of hostile military activity, and evidence that the stressor is consistent with the places, types, and circumstances of that the Veteran's service.  He has not undergone a VA examination to determine whether he has PTSD as a result of his fear of hostile military action in the Persian Gulf War.  Therefore, the Veteran should be afforded a VA examination with a psychiatrist or psychologist to determine whether he has an acquired psychiatric disorder, including, but not limited to PTSD, due to his fear of terrorist activity during active service or otherwise etiologically related to his service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(i); see Clemons, 23 Vet. App. 1.

With regard to the claim of service connection for hypertension, the Veteran's service treatment record (STR) shows elevated blood pressure readings, including two blood pressure readings in May 1991 meeting the criteria to be considered hypertension as defined in 38 C.F.R. § 4.104, diagnostic code 7101.  His post-service treatment records show continued elevated blood pressure readings.  In fact, during inpatient psychiatric treatment in October 1992, the Veteran was noted to have no history of hypertension, but he had elevated blood pressure readings and was prescribed Clonidine, a medication used to treat high blood pressure (see http://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0000623).  A clinical diagnosis of hypertension was made in April 1996 at VA.  During the pendency of this appeal, the Veteran was afforded numerous VA examinations, including in November 2000, but no opinion has been offered as to whether it is at least as likely as not that his current hypertension has its onset during service.  Thus, the Board finds that further examination is necessary.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)l McLendon, 20 Vet. App. 79.  

The Board also finds that the claim of service connection for migraine headaches is intertwined with the claim of service connection for hypertension.  The Veteran contends that he has had migraine headaches since his Gulf War service.  Although the evidence is inconsistent in this regard, the record also reasonably raises an alternative theory of entitlement.  

In particular, various VA treatment records, including a December 1995 VA emergency room record, an April 2004 VA urgent care record, and a March 2009 inpatient therapy note, show treatment for headaches associated with high blood pressure.  Likewise, an addendum to an April 2004 VA neurology consultation record indicates that the medication recommended for the Veteran's headaches has significant interaction with his hypertension medication.  

The Board finds that this evidence reasonably raises the issue of whether the Veteran's headaches are caused or aggravated by hypertension, as defined in 38 C.F.R. § 3.310.  This alternative theory of entitlement is encompassed within the claim appealed to the Board and, as such, it must be adjudicated.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The Veteran, however, has not been provided appropriate notice of the evidence needed for this new theory of the claim.  Moreover, the claim is intertwined with the remanded claim of service connection for hypertension.  See Henderson, 12 Vet. App. 20.  Therefore, the claims must be remanded together.  

Accordingly, the claims are REMANDED for the following action:

1. The RO should sent the Veteran a letter informing him of the information and evidence necessary to substantiate the remanded claims and provide notification of both the types of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  As to the claim of service connection for hypertension, the Veteran must specifically be notified of the evidence needed to support a claim on the theory that the disability was caused or aggravated by a service-connected disability.  The letter should also specifically notify the Veteran of the amended provisions of 38 C.F.R. § 3.304(f), concerning claims of service connection for PTSD.  

The letter should also request that the Veteran provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claims.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development and any further develop found warranted after a review of the claims file, the RO should schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and likely etiology of the claimed psychiatric disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the examination and record review, the examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (i.e., there is a 50 percent probability or greater) that the Veteran's claimed stressor- involving fear of enemy activity during the Gulf War from November 1990 through May 1991, is adequate to support a diagnosis of PTSD.  If so, are his current psychiatric symptoms related to the claimed stressor?  If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD.

(b) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a psychiatric disorder other than PTSD that was incurred during his active service or is otherwise etiologically related to his active service.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

4.  The RO should also schedule the Veteran for an appropriate VA examination to determine the likely etiology of the claimed hypertension.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hypertension had its onset during his active duty service, became manifest within a one-year period following his discharge from service, or is otherwise etiologically related to his active service.  In making this determination, the examiner is asked to specifically address the service treatment records showing elevated blood pressure readings.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  After completing the above development, the RO should undertake any further development warranted by the record.  The RO should also review all of the evidence pertinent to the claim of service connection for hypertension.  If the RO determines that service connection is warranted for hypertension, the Veteran should also be scheduled for an appropriate a VA examination to determine whether he has a disorder manifested by headaches that at least as likely as not is etiologically related to his active service, to include as either (a) caused or (b) aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), as a consequence of his hypertension.   

6.  After completing all requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


